Citation Nr: 0123577	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001).

3.  Eligibility to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  The veteran died in November 2000; the appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied entitlement to service connection for the 
cause of the veteran's death, denied entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318, and denied eligibility to Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  

The notice of disagreement was received in April 2001, the 
statement of the case was issued in May 2001, and a 
substantive appeal was received in June 2001.  

The Board notes that the appellant in this action has made a 
claim for benefits under 38 U.S.C.A. § 1318, although the 
veteran was not rated totally disabled for the statutory 
period.  The Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, 7096, 7098 (Fed. Cir. August 
16, 2001).  In that decision, the Federal Circuit directed VA 
to conduct expedited rulemaking which will either explain why 
certain regulations, 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106, are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  



FINDINGS OF FACT

1.  The veteran died in November 2000; the immediate cause of 
death was listed as cerebral vascular accident due to or as a 
consequence of generalized arteriosclerosis with Alzheimer's 
dementia noted as a significant condition contributing to 
death but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for left orbital and zygoma fractures with 
facial scar and hyperesthesia, evaluated as 10 percent 
disabling.  The veteran was also receiving nonservice-
connected pension benefits and special monthly pension based 
on the need for regular aid and attendance.  

3.  The veteran's service-connected fractures of the left 
orbital and zygoma area with facial scar and hyperesthesia 
have not been related etiologically to the cause of the 
veteran's death, nor did they cause or contribute 
substantially or materially to death, or hasten or aggravate 
any cause of death.  

4.  Cerebral vascular accident, generalized arteriosclerosis, 
and Alzheimer's dementia were not present during service or 
for many years thereafter and were not caused by any incident 
of military service.  

5.  The evidence does not demonstrate that the veteran died 
as a result of a service-connected disability, that he had a 
total disability permanent in nature resulting from a 
service-connected disability, or that he died while a 
disability so evaluated was in existence.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.312 (2000).

2.  The requirements for entitlement to basic eligibility for 
Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.807 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA examination reports and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
these issues.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
appellant's appeal.

Furthermore, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death and entitlement to 
eligibility to Dependent's Educational Assistance.  The 
discussions in the rating decision and statement of the case 
have informed the appellant and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claims and has notified her of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the appellant or her representative for further argument as 
the Board's consideration of the new law and new regulations 
in the first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

The veteran's service medical records reflect that upon 
enlistment examination dated in December 1942, no defects or 
disabilities were noted.  Clinical records demonstrate that 
in July 1945, the veteran suffered a severe comminuted 
compound fracture of the left Zygomatic when he was struck 
with an automobile crank handle.  The veteran underwent an 
open reduction of the left facial bones and orbital bones.  
Radiological reports indicate there was no evidence of a 
fracture effecting the maxillary teeth.  Treatment records 
indicate that by early August movement of the paralyzed 
muscles of the left orbit became noticeable and improved 
until late August when there was no diplopia in any 
direction.  Upon separation examination dated in November 
1945, the veteran's systems were clinically evaluated as 
normal with the exception of a compound fracture of the left 
zygoma with two months hospitalization and no sequelae.  

Upon VA examination dated in July 1949, it was noted the 
veteran had not seen a doctor regarding his disability since 
his discharge from service and had not missed any time from 
work.  The veteran complained of numbness and tingling in the 
left side of his face as well as sensitivity to touch and 
cold.  Uncorrected vision was noted as 20/20 in both eyes.  
The examiner noted a 1.25-inch linear scar extending from the 
outer limits of the left eyelash, described as slightly 
disfiguring.  The examiner noted the bones of the side of the 
face and the floor of the orbit were depressed at the time of 
the injury, but had been restored to good position by an 
operation.  The examiner noted a slight palpable irregularity 
over the zygoma.  No motor defects were noted.  Hyperesthesia 
over the left side of the face was noted as well as a 
sensation of numbness on deep pressure.  The examiner noted 
the veteran's injury had healed with almost no cosmetic 
defect.  

In an October 1949 rating decision, the RO granted 
entitlement to service connection for residuals of a fracture 
of the left zygoma and bones of the floor of the orbit with a 
scar and hyperesthesia of the left side of the face, 
evaluated as 10 percent disabling.  

There are no medical records for the next four decades.

Private treatment records dated in February 1998 reflect 
various diagnoses of right lower lobe pneumonia, chronic 
obstructive pulmonary disease, dementia, organic brain 
syndrome with delirium, and dementia, Alzheimer's type.  It 
was noted that a magnetic resonance imaging report of the 
brain showed diffuse cerebral atrophy consistent with an 
Alzheimer's dementia.  It was also noted that no other 
medical problem, which would account for the veteran's 
condition, was found.  One physician opined that he suspected 
that because of the veteran's reluctance to seek medical 
help, he had an extensive bronchitis and pneumonia which 
precipitated enough hypoxia times that he had had a diffuse 
level brain injury related to anoxia.  An April 1998 private 
physician's report reflects diagnoses of Alzheimer/dementia 
and organic brain syndrome questionably related to previous 
head injury.  

Upon VA examination dated in July 1998, the veteran reported 
a hypersensitive area on the left side of his face 
immediately beneath his left eye.  He denied true pain or jaw 
misalignment. He reported that he might have occasional 
diplopia.  The examiner noted a four-centimeter well-healed, 
depressed surgical incision lateral to the left orbit.  The 
incision was nontender, non-adherent and soft.  There was no 
color abnormality, no ulceration or keloid formation.  There 
was no evidence of induration or inflammation.  The examiner 
was unable to palpate any bony abnormality in the area.  
Pupils were equal and reactive to light and accommodation.  
No nystagmus was noted.  There was slight induration or 
fullness of the superior lateral left orbital epidermis.  
Examination revealed intact light touch and pinprick in the 
six major facial regions.  There was a very slight 
hypersensitivity inferior to the left orbit.  A computed 
tomography scan of the sinuses and orbit region revealed 
posttraumatic deformity of the left maxilla, zygoma and 
posterior wall of the left orbit with hypertrophic bone or 
exostosis off the anterior aspect of the left maxillary 
sinus.  A final diagnosis of status post left zygomatic 
maxillary and posterior wall of the left orbit traumatic 
fracture with evidence of hypertrophic bone or exostosis of 
the anterior aspect of the left maxillary sinus and evidence 
of soft tissue bony spaces which were compatible with a 
region of hypersensitivity was noted.  

In an October 1998 rating decision, the RO denied entitlement 
to service connection for organic brain syndrome and 
continued a 10 percent evaluation for residuals of a left 
zygoma and orbital fracture with scar and hyperesthesia on 
the left side of the face.  

A May 1999 report of history and physical examination notes 
that the veteran's general health had been excellent 
throughout his life.  Examination revealed the scalp and 
skull were atraumatic and normocephalic, pupillary signs were 
normal as were extra ocular motions.  Ocular fundi were noted 
as poorly visualized, but it was noted the veteran was able 
to see well.  Cognitive abilities were noted as moderately to 
markedly impaired.  His memory was poor for recent events.  
Impressions of Alzheimer dementia; status post repair of 
zygomatic fracture, left; status post left wrist fracture; 
status post pneumonia three times; and ataxia and marked gait 
disturbance were noted.  

In a June 1999 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits and special monthly 
pension based on the need for aid and attendance.  

The veteran died in November 2000.  The immediate cause of 
death was noted as cerebral vascular accident with an onset 
of 15 minutes, due to or as a consequence of generalized 
arteriosclerosis with an onset of 10 years.  Alzheimer's 
dementia was noted as a significant condition contributing to 
death but not resulting in the underlying cause.  

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).  
To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).  

Following a thorough consideration of the entire record, the 
Board concludes that entitlement to service connection for 
the cause of the veteran's death is not warranted.

The Board recognizes that the veteran suffered an injury to 
the left zygoma and orbital region during his active military 
service.  However, the medical evidence does not demonstrate 
that the in-service injury was in any way causally connected 
to or contributed to the cause of the veteran's death.  As 
previously noted, the immediate cause of the veteran's death 
was listed as cerebral vascular accident due to generalized 
arteriosclerosis with Alzheimer's dementia noted as a 
significant condition contributing to death.  Despite the 
appellant's contention that the veteran suffered a cerebral 
vascular accident during service, service medical records are 
silent for any notation of treatment or diagnoses related to 
arteriosclerosis, cerebral vascular accident, or dementia.  
The Board notes that such statements by the appellant are not 
competent medical evidence because, as a layperson, the 
appellant is not competent to give a medical opinion on a 
diagnosis or the etiology of a disability.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 
(1995).  No medical opinion or other competent medical 
evidence to support the appellant's assertions has been 
submitted.

Additionally, the veteran's post service medical records note 
no history of a cerebral vascular accident or 
arteriosclerosis until more than 40 years after the veteran's 
discharge from service.  Private treatment records dated in 
February 1998 did not attribute any of the veteran's medical 
problems to his in-service injury.  Furthermore, the May 1999 
physical examination report noted excellent general health 
during the veteran's lifetime and noted no causal connection 
between the veteran's in-service injury and Alzheimer 
dementia or arteriosclerosis.  Thus, the medical evidence of 
record does not demonstrate or in any way suggest that any 
disability incurred in or aggravated by active military 
service either caused the veteran's death or contributed 
substantially or materially to cause the veteran's death.  

Basic Eligibility for Dependent's Educational Assistance 
Benefits

The appellant is also seeking entitlement to basic 
eligibility for Dependent's Educational Assistance Benefits 
pursuant to Chapter 35, Title 38 of the United States Code.  
With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was discharged 
under other than dishonorable conditions, and who: died of a 
service-connected disability, has a total disability 
permanent in nature resulting from a service-connected 
disability, or who died while a disability so evaluated was 
in existence.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807(b).

As the evidence does not demonstrate that the veteran died as 
a result of a service-connected disability, that he had a 
total disability permanent in nature resulting from a 
service-connected disability, or that he died while a 
disability so evaluated was in existence, eligibility for 
Dependent's Educational Assistance Benefits has not been 
demonstrated and the appeal must be denied.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Dependent's Educational Assistance 
pursuant to 38 U.S.C. Chapter 35 is not established.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

